Citation Nr: 1440153	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-19 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a right foot disability.  


REPRESENTATION

Veteran represented by:	Colin Kemmerly, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery Alabama, which in part denied service connection for right knee, right ankle, and right foot disabilities. 

In April 2014, the Veteran testified before the undersigned Acting Veterans Law Judge at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

In addition to the paper claims file, there are Virtual VA files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that he has current right knee, right ankle, and right foot disabilities due to a fall he sustained in service, and that he went on after service to have multiple surgeries on his foot and ankle.

First, it appears that relevant post-service VA treatment records associated with the claims file are incomplete.  The Veteran stated in his April 2014 hearing that he was admitted to the VA hospital in Biloxi about five or six months after he left service in 1974.  He stated he had surgery on his foot and ankle there, which was the first of four surgeries on his feet and ankles, and that he later went on to have these surgeries with private physicians.  He contends the doctor in Biloxi told him his foot had to be reconstructed due to bone spurs.  The Veteran has stated in multiple medical records that he had prior surgeries on his feet or ankles.  He also stated he went to the VA hospital in Biloxi to ask for records, and was told his files were not available.  The claims file indicates there was Form 10-7131 filled out by the Montgomery VA Regional Office in May 1979 for treatment for a bone spur in the right foot by the Biloxi VA Hospital; however, no treatment records from that time period are included in the claims file.  There is no indication that a search of archived and/or retired records has been conducted.  Accordingly, VA treatment records dated from 1974 should be requested from the Biloxi VA Hospital.

Second, the Veteran was afforded a VA examination in May 2011 that addressed his right knee disability, but not his right foot or right ankle disabilities.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

The Veteran has currently diagnosed right ankle and right foot disabilities, McLendon element (1); and has provided lay statements in his April 2014 hearing that these injuries occurred in service, McLendon element (2), and that when he woke up the next morning after the injury his foot and ankle were swollen; however, he says his doctor did not put a cast on the foot because the doctor stated the swelling would go down on its own.  In the instant case, there is no VA examination opinion related to service connection for the foot or ankle disabilities.  The Board finds that the current evidence of record is insufficient to determine the nature and etiology of the Veteran's claim for service connection for a right foot and right ankle disability.  Accordingly, a VA examination is necessary. 38 C.F.R. § 3.159(c)(4) (2013).  The examination should also provide another opinion as to the nature and etiology of the Veteran's right knee disability, as the Veteran's May 2011 VA examination did not address the Veteran's diagnosis of "chondromalacia patella, mild" in his right knee noted in November 1973 service treatment records, and whether his current right knee disability could be a progression of that condition.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, who may possess additional records relevant to the claim that are not already of record, to specifically include all private treatment records from any physicians who performed surgery on the Veteran's right ankle or right foot.  The Veteran should provide separate written releases for each provider. 

2.  Request any relevant VA treatment records, specifically those from the VA Hospital in Biloxi, from the 1974.  

3.  If, after making reasonable efforts to obtain any outstanding non-Federal records VA is unable to secure same or if after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the appellant should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

4.  Thereafter, schedule the Veteran for an examination and provide an opinion, with supporting rationale, as to the nature and etiology of the Veteran's right knee, ankle, and foot disabilities.  A report should be prepared and associated with the Veteran's VA claims folder.  The examiner should indicate on the examination report that the claims folder was reviewed in conjunction with the examination. 

The examiner should identify any current diagnosis of record and provide an opinion, with supporting rationale, as to the nature and etiology of the disability. 

The examiner should specifically determine whether it is as likely as not (a 50 percent or greater probability) that each of the right ankle and foot disabilities, is etiologically related to any incident of the Veteran's military service.

The examiner should specifically determine whether it is as likely as not (a 50 percent or greater probability) that a right knee disorder is etiologically related to any incident of the Veteran's military service, to include the injury therein.  In this regard, the examiner should also address whether the Veteran's current knee condition is at least as likely as not related to or a progression of the chondromalacia patella documented in service in November 1973.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  The RO or the AMC also should undertake any other development it determines to be warranted.  Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


